   Case: 1:20-cv-05390 Document #: 2 Filed: 09/11/20 Page 1 of 6 PageID #:205




Nike, Inc. v. The Partnerships and Unincorporated Associations Identified on Schedule "A" ‐ Case No.
                                            20‐cv‐5390



                                        Schedule A

No.    Seller Aliases                               No.    Seller Aliases
   1   Shop1513394 Store                               2   Shop1683121 Store
   3   Good mommy Store                                4   AmazingHero Store
   5   Omnitee Co.,LTD                                 6   Redheavenstar Store
   7   Piaoyu Store                                    8   Comfortable Store
   9   E‐Fire Game Store                             10    Day life Store
 11    China Hangzhou High Quality Shoe              12    JACKFRUIT210 Store
       Factory Store
 13    Shop3680097 Store                              14   Sooneeya Factory Store
 15    Shop4232038 Store                              16   OLOME Store
 17    Shop4498131 Store                              18   Shop4729002 Store
 19    VTRONHYE Franchised Store                      20   HZBCLY Store
 21    LYRUANUP Sportswear Store                      22   Shop5074248 Store
 23    padrisimos Official Store                      24   Shop5139014 Store
 25    Shop5148006 Store                              26   Shop5246295 Store
 27    Shop5249022 Store                              28   Joweici Store
 29    Shop5422063 Store                              30   RuiTHank Global Store
 31    MrKevin Store                                  32   Shop5480225 Store
 33    Shop5586034 Store                              34   Shop5587470 Store
 35    Shop5588175 Store                              36   Shop5592451 Store
 37    Shop5593313 Store                              38   Shop5594179 Store
 39    Shop5595135 Store                              40   Shop5596008 Store
 41    Shop5596426 Store                              42   Shop5600157 Store
 43    Shop5604050 Store                              44   Shop5605530 Store
 45    Shop5607112 Store                              46   Shop5607420 Store
 47    Shop5614359 Store                              48   Shop5614362 Store
 49    Shop5616138 Store                              50   Shop5617092 Store
 51    Shop5618324 Store                              52   Shop5619022 Store
 53    Shop5620154 Store                              54   Shop5623245 Store
 55    Shop5624158 Store                              56   Shop5624358 Store
 57    Shop5626030 Store                              58   Shop5627353 Store
 59    Shop5628035 Store                              60   Shop5628039 Store
 61    Shop5628239 Store                              62   Shop5631045 Store
 63    Shop5631260 Store                              64   Shop5635021 Store
   Case: 1:20-cv-05390 Document #: 2 Filed: 09/11/20 Page 2 of 6 PageID #:206




No.    Seller Aliases                              No.    Seller Aliases
  65   Shop5635065 Store                             66   Shop5636371 Store
  67   Shop5637128 Store                             68   Shop5647004 Store
  69   Shop5648001 Store                             70   Shop5678014 Store
  71   Shop5681021 Store                             72   Shop5687005 Store
  73   Shop5689055 Store                             74   Shop5695048 Store
  75   Shop5702070 Store                             76   Shop5703133 Store
  77   Shop5707032 Store                             78   Shop5715029 Store
  79   Shop5715030 Store                             80   Shop5718018 Store
  81   GSLMOLN Sneakers Store                        82   Shop5722174 Store
  83   Shop5723006 Store                             84   Shop5726129 Store
  85   Shop5726201 Store                             86   Shop5731113 Store
  87   Shop5731231 Store                             88   Shop5733224 Store
  89   Shop5734216 Store                             90   Shop5736152 Store
  91   Shop5738212 Store                             92   Shop5744069 Store
  93   Shop5744314 Store                             94   Shop5745159 Store
  95   Shop5746167 Store                             96   Shop5748025 Store
  97   Shop5748293 Store                             98   Shop5777294 Store
  99   Shop5777489 Store                            100   Shop5777858 Store
 101   Shop5778254 Store                            102   Shop5778524 Store
 103   Shop5779700 Store                            104   Shop5781123 Store
 105   Shop5781229 Store                            106   Shop5781568 Store
 107   Shop5781696 Store                            108   Shop5785245 Store
 109   Shop5785369 Store                            110   Shop5785472 Store
 111   Shop5785484 Store                            112   Romantic Phone Accessories Store
 113   beiyasi Y‐win Store                          114   NATALIE CCODIOR Official Store
 115   Missyou Watch Store                          116   MachineFitness GymWear Store
 117   pu tian liang pin mao yi you xian gong si    118   ruoyuntrade
 119   Super Wild Collection                        120   Snoopdy
 121   ZY ART                                       122   Scholastica Loc
 123   NANRUI Trading                               124   OS Gear
 125   weishine                                     126   TheThesux
 127   pingyangxianbaodingshengzhuyangzhizhu        128   Well_Buy
       anyehezuoshe
129 DorothyTAddison                                130 panseartheocean
131 Cangnan Bin Teng Plastic Products Co.,         132 Hangzhou Fu Xing Garments Co., Ltd.
    Ltd.
133 lwenj_40                                       134    mimosapplly
135 priestlyy                                      136    shao53
137 wellamazing                                    138    yhxclx2010
139 youthhobbies021                                140    Yiwu Guanlong Garment Accessories
                                                          Co., Ltd.
   Case: 1:20-cv-05390 Document #: 2 Filed: 09/11/20 Page 3 of 6 PageID #:207




No. Seller Aliases                        No. Seller Aliases
 141 Shop5601022 Store                     142 Guangzhou Ruby Fashion Company
                                               Limited
143    pengjuan fashion                    144   Wonderwomenshop
145    fashion to shop                     146   Dfashionizo
147    redeyedandlifted                    148   justtherightstore
149    SekoraCollection                    150   boxu327
151    meilijiazhuan                       152   Zuanmu Technology Store
153    tobistar                            154   thuha1611
155    FANGYUAN61                          156   mtaxc
157    XiejiugengduyT                      158   Dion Hui 123
159    Xumeihua2452                        160   zhengyan8
161    Robert M. Munson                    162   Dana Atwood
163    Margaret Needham                    164   Todd Waldman
165    Nicole Kennedy                      166   WineShop At Home
167    Mary Fontenot                       168   sexean3
169    yawar2                              170   oharalavern
171    nyleautgurr                         172   rlaalwls1984
173    Zhangqiuyan 950919                  174   Socrates Morilla
175    Lyndsey Haughie                     176   tuyruwuhe
177    Natavia Keene                       178   Ron Peters
179    yaoshun8866                         180   longzhichao123
181    YalabDesign                         182   Shenzhen Ai‐Mich Science And
                                                 Technology Limited


No.    Online Marketplaces                No.    Online Marketplaces
   1   aliexpress.com/store/1513394         2    aliexpress.com/store/1683121
   3   aliexpress.com/store/1898419         4    aliexpress.com/store/2031105
   5   aliexpress.com/store/2215002         6    aliexpress.com/store/2251003
   7   aliexpress.com/store/2934060         8    aliexpress.com/store/3042041
   9   aliexpress.com/store/3057029        10    aliexpress.com/store/3172028
 11    aliexpress.com/store/3388017        12    aliexpress.com/store/3670009
 13    aliexpress.com/store/3680097        14    aliexpress.com/store/3995033
 15    aliexpress.com/store/4232038        16    aliexpress.com/store/4488110
 17    aliexpress.com/store/4498131        18    aliexpress.com/store/4729002
 19    aliexpress.com/store/4890043        20    aliexpress.com/store/4926035
 21    aliexpress.com/store/5065242        22    aliexpress.com/store/5074248
 23    aliexpress.com/store/5090069        24    aliexpress.com/store/5139014
 25    aliexpress.com/store/5148006        26    aliexpress.com/store/5246295
 27    aliexpress.com/store/5249022        28    aliexpress.com/store/5369085
 29    aliexpress.com/store/5422063        30    aliexpress.com/store/5439306
   Case: 1:20-cv-05390 Document #: 2 Filed: 09/11/20 Page 4 of 6 PageID #:208




No.    Online Marketplaces                No.   Online Marketplaces
  31   aliexpress.com/store/5477215        32   aliexpress.com/store/5480225
  33   aliexpress.com/store/5586034        34   aliexpress.com/store/5587470
  35   aliexpress.com/store/5588175        36   aliexpress.com/store/5592451
  37   aliexpress.com/store/5593313        38   aliexpress.com/store/5594179
  39   aliexpress.com/store/5595135        40   aliexpress.com/store/5596008
  41   aliexpress.com/store/5596426        42   aliexpress.com/store/5600157
  43   aliexpress.com/store/5604050        44   aliexpress.com/store/5605530
  45   aliexpress.com/store/5607112        46   aliexpress.com/store/5607420
  47   aliexpress.com/store/5614359        48   aliexpress.com/store/5614362
  49   aliexpress.com/store/5616138        50   aliexpress.com/store/5617092
  51   aliexpress.com/store/5618324        52   aliexpress.com/store/5619022
  53   aliexpress.com/store/5620154        54   aliexpress.com/store/5623245
  55   aliexpress.com/store/5624158        56   aliexpress.com/store/5624358
  57   aliexpress.com/store/5626030        58   aliexpress.com/store/5627353
  59   aliexpress.com/store/5628035        60   aliexpress.com/store/5628039
  61   aliexpress.com/store/5628239        62   aliexpress.com/store/5631045
  63   aliexpress.com/store/5631260        64   aliexpress.com/store/5635021
  65   aliexpress.com/store/5635065        66   aliexpress.com/store/5636371
  67   aliexpress.com/store/5637128        68   aliexpress.com/store/5647004
  69   aliexpress.com/store/5648001        70   aliexpress.com/store/5678014
  71   aliexpress.com/store/5681021        72   aliexpress.com/store/5687005
  73   aliexpress.com/store/5689055        74   aliexpress.com/store/5695048
  75   aliexpress.com/store/5702070        76   aliexpress.com/store/5703133
  77   aliexpress.com/store/5707032        78   aliexpress.com/store/5715029
  79   aliexpress.com/store/5715030        80   aliexpress.com/store/5718018
  81   aliexpress.com/store/5722144        82   aliexpress.com/store/5722174
  83   aliexpress.com/store/5723006        84   aliexpress.com/store/5726129
  85   aliexpress.com/store/5726201        86   aliexpress.com/store/5731113
  87   aliexpress.com/store/5731231        88   aliexpress.com/store/5733224
  89   aliexpress.com/store/5734216        90   aliexpress.com/store/5736152
  91   aliexpress.com/store/5738212        92   aliexpress.com/store/5744069
  93   aliexpress.com/store/5744314        94   aliexpress.com/store/5745159
  95   aliexpress.com/store/5746167        96   aliexpress.com/store/5748025
  97   aliexpress.com/store/5748293        98   aliexpress.com/store/5777294
  99   aliexpress.com/store/5777489       100   aliexpress.com/store/5777858
 101   aliexpress.com/store/5778254       102   aliexpress.com/store/5778524
 103   aliexpress.com/store/5779700       104   aliexpress.com/store/5781123
 105   aliexpress.com/store/5781229       106   aliexpress.com/store/5781568
 107   aliexpress.com/store/5781696       108   aliexpress.com/store/5785245
 109   aliexpress.com/store/5785369       110   aliexpress.com/store/5785472
   Case: 1:20-cv-05390 Document #: 2 Filed: 09/11/20 Page 5 of 6 PageID #:209




No.    Online Marketplaces                     No. Online Marketplaces
 111   aliexpress.com/store/5785484            112 aliexpress.com/store/5799792
 113   aliexpress.com/store/5878384            114 aliexpress.com/store/5888024
 115   aliexpress.com/store/611770             116 aliexpress.com/store/839361
 117   amazon.com/sp?seller=A12V81UG7VO9I      118 amazon.com/sp?seller=A18WCMHKJ9SKJ
       F                                           T
119    amazon.com/sp?seller=A1E9YDFYQDJ10F     120 amazon.com/sp?seller=A1FVS7K1FGQJJV
121    amazon.com/sp?seller=A1O4SOB7W705       122 amazon.com/sp?seller=A1PLR60SBBQ76
       FP                                          4
123    amazon.com/sp?seller=A1VFAP7VFYSDQ      124 amazon.com/sp?seller=A21A4XPIY66Q5T
       E
125    amazon.com/sp?seller=A21DB1PU3TP6D      126 amazon.com/sp?seller=A21K4SK0M1Z3E
       4                                           1
127    amazon.com/sp?seller=A2E7W3CITRU7Y      128 amazon.com/sp?seller=A2WYZRIYHBFZL
       7                                           Q
129    amazon.com/sp?seller=A2XNVE3VN1DT6      130 amazon.com/sp?seller=AIJL8XN696NDK
       X
131    cnbinteng.en.alibaba                    132   cntittallon.en.alibaba
133    ebay.com/usr/lwenj_40                   134   ebay.com/usr/mimosapplly
135    ebay.com/usr/priestlyy                  136   ebay.com/usr/shao53
137    ebay.com/usr/wellamazing                138   ebay.com/usr/yhxclx2010
139    ebay.com/usr/youthhobbies021            140   glaccessories.en.alibaba
141    https://www.aliexpress.com/store/5601   142   rubylg.en.alibaba
       022
143 wish.com/merchant/541aec567541ce75         144 wish.com/merchant/55027d0924850b16
    adfd861c                                       9296f478
145 wish.com/merchant/5785b5fc0d060004         146 wish.com/merchant/5928cb399314bb57f
    e2f1f453                                       2943743
147 wish.com/merchant/599f5e9d90a0f16a3        148 wish.com/merchant/59a5cd46eea5c5247
    97f9f16                                        c0a28f1
149 wish.com/merchant/59c1d01050df6166         150 wish.com/merchant/5a0933e25d6f3417c
    9889c5c7                                       6b9eef8
151 wish.com/merchant/5aeae05d12d8fe32         152 wish.com/merchant/5b715e2cf6ed471ca
    0120d072                                       ad388f7
153 wish.com/merchant/5d1c2d1cff165652e        154 wish.com/merchant/5e4bb17201ba9d21
    c4cc84b                                        00372fde
155 wish.com/merchant/5e66eeaf29e78613         156 wish.com/merchant/5e6b410b3a00e719
    0e17702f                                       c3b89413
157 wish.com/merchant/5e6dd3e01e198537         158 wish.com/merchant/5e7472beaa3df415a
    b1235318                                       fbecc34
159 wish.com/merchant/5e74ddfa64f6b68c3        160 wish.com/merchant/5e787a207477a28a
    d47aff5                                        be6a6c32
   Case: 1:20-cv-05390 Document #: 2 Filed: 09/11/20 Page 6 of 6 PageID #:210




No. Online Marketplaces                   No. Online Marketplaces
 161 wish.com/merchant/5e8480a1bc418d29   162 wish.com/merchant/5e84847129e78640
     b60e52ff                                 35fb5d8f
163 wish.com/merchant/5e85699a338f47f76   164 wish.com/merchant/5e85eda5950b7490
    fa2a47a                                   d1e7dc5a
165 wish.com/merchant/5e8ae33929e78631    166 wish.com/merchant/5e8c5b473a1e89b6
    ee20b1f5                                  95fb84cb
167 wish.com/merchant/5e8d0f9a54e2aa09    168 wish.com/merchant/5e8eaa615165534d
    7e8a360b                                  a1d4eb9c
169 wish.com/merchant/5e8eb53429e78613    170 wish.com/merchant/5e8f2b9924067dbca
    bca15e82                                  cdf44e7
171 wish.com/merchant/5e947b312522bc9f    172 wish.com/merchant/5e958b6828154900
    92c76778                                  40500bf3
173 wish.com/merchant/5e968f62942cd407    174 wish.com/merchant/5e96ebe007790804
    823ed39d                                  1f5308ca
175 wish.com/merchant/5e97cdfa1026281a6   176 wish.com/merchant/5e9956215b1d0803
    da4cff7                                   503505e5
177 wish.com/merchant/5e99638aeda46871    178 wish.com/merchant/5e9a9aa129e78620
    8cbeb3fe                                  9f306964
179 wish.com/merchant/5f0c0f890ad102aab   180 wish.com/merchant/5f0fd6aeba97b8e45
    74c7a17                                   a7ca13e
181 wish.com/merchant/5f208d6b97c665b7    182 ai‐mich.en.alibaba
    6393f8d9
